Citation Nr: 0826816	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-37 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a left hip 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to May 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's low back disability has been manifested by 
forward flexion of more than 30 degrees on active range of 
motion, and to 80 degrees on passive range of motion, with 
pain beginning at 10 degrees; extension to no more than 15 
degrees; and left and right flexion and lateral rotation 
limited to no more than 30 degrees on active and passive 
range of motion, with pain at 10 degrees.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis and neurological manifestations associated 
with the service-connected low back disability have not been 
shown.

2.  The veteran's left hip disability is manifested by active 
and passive flexion to no more than 90 degrees and 120 
degrees, respectively, with pain starting at 30 degrees; 
extension to no more than 15 degrees; active and passive 
abduction to no more than 30 degrees and 20 degrees, 
respectively, with pain beginning at 10 degrees; adduction to 
0 degrees; and active and passive internal rotation to no 
more than 20 degrees and 0 degrees, respectively.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237, 5242, 5243 (2007).
2.  The criteria for a rating higher than 10 percent for a 
left hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254, 5255 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In March 2006, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claims.  He was informed that VA would review his 
claims and determine what additional information was needed 
to process his claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  In June 2008, the veteran and 
submitted additional evidence to the Board in support of his 
claims.  However, since the evidence was accompanied by a 
waiver of RO consideration, the Board finds that issuance of 
a supplemental statement of the case is not required.  
38 C.F.R. § 19.37 (2007).

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating in June 2006.  It is therefore inherent in 
the claims that the veteran had actual knowledge of the 
rating element of his increased rating claims.

The Board acknowledges that the notices sent to the veteran 
in March 2006 and June 2006 do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the March 2006 notice he was told to submit 
evidence showing that his service-connected disorder had 
worsened.  In a Dingess notice dated in June 2006, he was 
provided examples of evidence that may affect his disability 
rating including information about on-going treatment 
records; recent Social Security determinations; or statements 
from employers as to his job performance, lost time, or other 
information regarding how his condition affected his ability 
to work.  In addition, the November 2006 statement of the 
case and the January 2008 supplemental statement of the case 
included the schedular criteria and diagnostic codes needed 
to support an increased rating for the veteran's 
disabilities.  Based on the evidence above, the veteran can 
be expected to understand from the various letters from the 
RO what was needed to support his increased rating claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in statements 
made during VA examinations in March 2006 and October 2007 in 
which he discussed the severity of his disabilities and their 
affects on his daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claims were conducted in March 2006 and October 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2007).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2007).  For the purpose of rating 
disability from arthritis, the spine is considered a major 
joint.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003. 38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just. 38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

Low Back Disability

The Board has evaluated the veteran's low back disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2007).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is warranted when there is forward flexion of the cervical 
spine to 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or forward flexion of the thoracolumbar spine to 30 degrees 
or less; or with favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a rating of 100 percent is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2007).  The Incapacitating Episode Formula 
provides that a 20 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion. 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in this case.

The veteran's lumbar spine disability has been rated as 20 
percent disabling under DC 5237, which contemplates 
lumbosacral or cervical strain.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, a higher 
rating of 40 percent rating is warranted where there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.

VA medical records dated in January 2005 reflect the 
veteran's complaints of persistent low back pain.  On 
examination, there was generalized tenderness across his low 
back.  He had extension to 15 degrees and flexion to 50 
degrees.  Straight leg raising was negative.  Motor function 
was intact.  He was diagnosed with degenerative lumbar disc 
disease.  In May 2005, he reported that he had a bad back 
spasm.  On examination, there was some generalized tenderness 
in his low back.  There was no involuntary spasm.  Straight 
leg raising was negative.  In July 2005, there was tenderness 
across his low back.  He had only mild limitation of motion, 
straight leg raising was negative, and his motor function was 
intact.  The impression was degenerative lumbar disc disease.  
In August 2005, he was diagnosed with chronic low back pain 
and a MRI of the lumbar spine showed degenerative changes.  
In October 2005, he complained of persistent low back pain, 
difficulty walking.  The left lumbar spine was tender.  In 
January 2006, examination of the low back revealed forward 
flexion to 60 degrees, posterior extension to 15 degrees, and 
lateral flexion bilaterally to approximately 10 degrees.  He 
refused to heel-toe walk, heel balance, or toe balance due to 
unstable balance and pain.  He was diagnosed with DDD 
(degenerative disc disease) of the lumbar spine.

A private medical record dated in February 2006 reflects 
additional complaints of low back pain.  He denied numbness 
or tingling.  X-rays of his lumbosacral spine failed to 
reveal any disc degeneration, abnormal sclerosis, or 
degenerative changes of his facet joints.

The veteran underwent a VA joints examination in March 2006.  
He ambulated with the assistance of a cane in his right hand, 
a left knee brace, and a lumbar spine brace.  He had worn a 
back brace for about five years and had used a cane for 
approximately one year.  He complained of sharp back pain 
which radiated up to his neck during flare-ups.  He denied 
any symptoms of numbness or tingling down the left lower 
extremity.  He was unemployed but was seeking employment and 
claimed that his disabilities (left knee, low back, and left 
hip) prevented him from working for any significant amount of 
time.  An examination of the spine revealed forward flexion 
to 45 degrees with extension to 15 degrees.  He had left and 
right flexion, and left and right lateral rotation to 30 
degrees on active, passive, and repetitive motion.  He had 
pain with extremes of range of motion at the lumbar spine.  
The lumbar spine was tender to palpation along the deep 
lumbar musculature on the left side.  His deep tendon 
reflexes in the left lower extremity once again were normal.  
He did not have any fixed deformity or postural abnormalities 
related to his spine.  He guarded somewhat with palpation of 
his left lumbar spine.  However, no appreciable spasm was 
noted.  He was diagnosed with recurrent lumbar strain.  The 
overall impression was that his low back pain was worsening 
over time.  He continued to walk with assistive devices.  He 
did not display any nonorganic physical signs with examining 
his back which seemed to be more of a muscle strain problem 
which was likely related to the pain that he was experiencing 
in his lower extremity.  There were no neurologic deficits 
related to the low back and he had normal reflexes and motor 
and sensory function.  The examiner opined that the veteran 
was very limited in his daily activities and his ability to 
find work due to the discomfort that he was experiencing.  
The examiner did not see anything by way of the current 
radiograph that demonstrated the amount of discomfort and 
limitation in motion that the veteran was experiencing and 
was unable to determine an exact cause for the discomfort.

In May 2006, the veteran complained of chronic back pain 
which contributed to his inability to work or walk.  He 
complained of back cramping and a lack of range of motion.  
He wore a back brace and felt that he was stiff and not 
mobile.  On examination, he had flexion to 45 degrees and 
extension to 10 degrees.  He had minimal lateral flexion and 
rotation with pain.  The impression was chronic pain due to 
DDD of the lumbar spine.  In August 2006, he complained of 
severe back pain.  On examination, there was tenderness to 
the left lumbar area and spasm with straight leg raising, but 
neurological findings were normal.  He was diagnosed with 
chronic lumbar strain and intermittent sciatica.  In October 
2006, he complained of low back pain which radiated into his 
left hip.  Examination of the lumbar spine showed tenderness.  
The assessment was chronic low back pain with left sciatica.  

An October 2006 physical therapy note shows a diagnosis of 
osteoarthritis.  The veteran  rated his pain as an eight out 
of ten on the pain scale and stated that he had to change 
jobs from a mechanic to a drafter/CAD technician due to his 
pain and that he was bothered by the prolonged sitting 
required in his new position.  He had poor back and lower 
extremity flexibility and back spasms.  Range of motion 
testing revealed forward flexion to 42 degrees with lateral 
flexion bilaterally to 15 degrees.  He had subjective 
complaints of increased pain with prolonged walking, sitting, 
and standing.  However, his pain did not interfere with his 
rehabilitation.  Records dated in December 2006 reflect that 
a MRI of the lumbar spine showed mild bulging of disc 
material at L2-L3, L3-L4, L4-L5, and L5-S1 discs; and mild 
scattered bony degenerative changes.

In January 2007, the lumbar spine was tender.  With respect 
to the thoracolumbar spine, forward flexion was less than 30 
degrees due to pain, with pain during lateral bending and 
twisting.  A thoracolumbar spine x-ray showed no obvious 
fractures or dislocations.  Vertebral alignment was 
maintained. The assessment was chronic thoracolumbar pain 
with left sciatica.  In May 2007, he complained of low back 
and left-sided numbness with prolonged walking.  A MRI of the 
lumbar spine revealed mild disc bulging and degenerative 
changes, but there was no evidence of any nerve impingement.  
The diagnosis was chronic lumbar strain.  The veteran was 
advised that studies of the back showed only mild 
degenerative changes and did not really explain his symptoms.  
He was encouraged to increase his level of activities and 
decrease the use of narcotic pain medication.  In June 2007, 
there was tenderness over the spine.  In August 2007, he 
complained of chronic thoracolumbar pain and stiffness of the 
low back.  On range of motion testing of the thoracolumbar 
spine, forward flexion was less than 30 degrees due to pain.  
There was pain during lateral bending and twisting.  The 
assessment was chronic thoracolumbar pain with left sciatica.  
In October 2007, low back pain was a six out of ten on the 
pain scale with aching, pressure, and burning triggered by 
lifting, standing, walking, and sitting.  In November 2007, 
he complained of persistent low back despite the use of pain 
medication and a back support.  The back was tender 
especially in the lumbar spine, but there were no spasms and 
he was neurologically intact.  X-rays of the lumbar spine 
showed minimal narrowing at L1-L2, but were otherwise 
unremarkable. The diagnosis was mild degenerative lumbar 
disc.  It was noted that he performed sedentary work and was 
advised to get up and move around.

The veteran underwent a VA joints examination in October 2007 
and presented with complaints of continued low back and 
buttock pain.  There was no history of hospitalization, 
surgery, or trauma.  There was also no history of urinary 
incontinence or urgency, erectile dysfunction, numbness, or 
paresthesias.  He had no leg or foot weakness or falls.  
While he was somewhat unsteady, he was without fatigue or 
spasms.  He did have a history of decreased motion, 
stiffness, weakness, and pain.  Low back pain was dull, 
moderate in severity, and radiated to the left buttock.  
There were no flare-ups of spinal conditions.  He used a cane 
and was unable to walk more than a few yards.  He reported 
multiple one-day episodes (about seven) of incapacitation 
within the last year due to his low back disability.  He was 
able to sit comfortably in a chair with thighs flexed to 90 
degrees and rise without significant visual discomfort.  He 
had no spasms, atrophy, or weakness, but did have guarding, 
pain with motion, and tenderness.  His gait was antalgic with 
poor propulsion.  There were no abnormal spinal curvatures 
and muscle tone was normal and without atrophy.  There was no 
thoracolumbar spine ankylosis.  Active range of motion on 
flexion was to 30 degrees with pain beginning at 10 degrees 
and ending at 30 degrees; with passive range of motion to 80 
degrees, with pain beginning at 10 degrees and ending at 80 
degrees.  On extension, flexion, and left and lateral 
rotation, active and passive range of motion was to 30 
degrees with pain beginning at 10 degrees and ending at 30 
degrees.  While there was pain on active and passive range of 
motion, there was no additional loss of motion on repetitive 
use.  Lasegue's sign was negative.  Testing for non-organic 
physical signs revealed that he was hypersensitive and out of 
proportion on examination testing for non-anatomic signs.  X-
rays of the lumbar spine were normal.  A previous MRI of the 
lumbar spine showed very mild disc bulging.  He was currently 
employed in design full time and had been for one to two 
years.  He was diagnosed with a lumbar strain with low back 
and buttock pain.  With respect to occupational activities, 
there was decreased mobility, strength, and lower extremity 
pain.  The examiner opined that the veteran's lumbar strain 
was very out of proportion on his exam and that he was able 
to sit in a chair without discomfort prior to the 
examination.  Once the examination began every exam maneuver 
and every touch brought vocalization from the veteran, most 
of which were after minimal exam pressure.  In addition, he 
did not appear to exert a full effort on muscle testing.  The 
examiner opined that the veteran was a very fit individual 
whose level of physical fitness was out of proportion to his 
subjective complaints.  The examiner could not find an 
anatomic site for the severe low back pain and assessed a 
mild to moderate disability from his chronic low back strain.  
Finally, a MRI showed only mild disease, which the examiner 
opined could "by no means" cause his symptomatology.

Additional private and VA medical records dated in June 2008 
reflect diagnoses of chronic low back pain and DDD of the 
lumbar spine.  The veteran also had complaints of back 
spasms.

The Board finds that the veteran is not entitled to a higher 
rating under the General Rating Formula which provides for a 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or with 
favorable ankylosis of the entire thoracolumbar spine.  In 
January 2006, examination of the low back revealed forward 
flexion to 60 degrees, posterior extension to 15 degrees, and 
lateral flexion bilaterally to approximately 10 degrees.  On 
VA examination in March 2006, forward flexion of the spine 
had decreased to 45 degrees with extension to 15 degrees.  He 
had left and right flexion and lateral rotation to 30 degrees 
on active, passive, and repetitive motion.  However, the 
examiner did not see anything by way of his current 
radiograph that demonstrated the amount of discomfort and 
limitation in motion that he was experiencing and was unable 
to determine an exact cause for the discomfort.  While he had 
forward flexion to 30 degrees on active range of motion, and 
to 80 degrees on passive range of motion in October 2007, the 
examiner opined that the diagnosed lumbar strain was very out 
of proportion on the exam.  The rationale provided was that 
he was able to sit comfortably in a chair without discomfort 
prior to the examination, but that during the examination 
every touch elicited vocalization from the veteran.  He did 
not appear to exert a full effort on muscle testing and the 
examiner could not find an anatomic site for his severe low 
back.  In addition, the examiner questioned the severity of 
the veteran's reported symptoms which did not correspond with 
his level of physical fitness.  The Board finds that the 
objective findings from the March 2006 and October 2007 VA 
examinations, when compared to the veteran's subjective 
complaints by the examiners, suggested malingering or 
exaggeration.  Therefore, the Board finds that questionable 
results from these VA examinations cannot be used to support 
the grant of a rating greater than 20 percent because of the 
veteran's failure to exert full effort and the diminished 
credibility of the results of those examinations.  The 
competent and credible medical evidence does not show that 
forward flexion of the spine is limited to 30 degrees or 
less, or support a finding that the veteran is entitled to a 
rating in excess of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, DCs 5236, 5237, 5242 (2007).

The Board also finds that the veteran is not entitled to a 
rating in excess of 20 percent for based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  During the October 2007 VA 
examination he reported multiple episodes of incapacitation 
within the last year due to his low back disability.  
However, the competent medical evidence does not demonstrate 
that the veteran was prescribed bed rest by a physician in 
the year prior to October 2007 or at any time during the 
pendency of on appeal.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, VA medical 
records dated in January 2006 show the veteran had forward 
flexion to 60 degrees, posterior extension to 15 degrees, and 
lateral flexion bilaterally to approximately 10 degrees.  
Only two months later on VA examination in March 2006, 
forward flexion of the spine had decreased to 45 degrees with 
extension to 15 degrees.  He had left and right flexion and 
lateral rotation to 30 degrees on active, passive, and 
repetitive motion.  On VA examination in October 2007, he had 
forward flexion to 30 degrees on active range of motion, and 
to 80 degrees on passive range of motion.  There was no 
thoracolumbar spine ankylosis.  Active range of motion on 
flexion was to 30 degrees, with passive range of motion to 80 
degrees and pain beginning at 10 degrees.  On extension, 
flexion, and left and lateral rotation, active and passive 
range of motion was to 30 degrees with pain beginning at 10 
degrees and ending at 30 degrees.  Objective findings from 
both VA examinations compared to the veteran's subjective 
complaints suggested malingering, or at the very least 
failure to exert full effort to comply with the examination.  
Thus, while the October 2007 VA examination shows flexion on 
active range of motion to 30 degrees, the Board has placed 
some probative weight on the VA examiners' comments and finds 
that objective findings from this examination are unreliable 
and do not warrant an increased rating under the general 
rating formula.  In addition, there is no evidence of 
ankylosis of the thoracolumbar spine.  Therefore, the Board 
finds that the requirements for a higher rating under the 
general rating formula, forward flexion of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, are not shown.  38 C.F.R. § 4.71a, DC 5237 (2007).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Treatment records dated from January 2005 to November 2007 
show complaints of pain radiating from his low back into his 
left lower extremity.  Throughout that period the veteran 
consistently denied experiencing weakness, numbness, or 
tingling in his lower extremities.  Despite the veteran's 
complaints of radiating pain, physical examination throughout 
that period consistently demonstrated no neurological 
impairment or sensory deficits.  Most recently, in November 
2007, the veteran was found to be neurologically intact.

On VA examination in March 2006, the veteran denied any 
symptoms of numbness or tingling down the left lower 
extremity.  The lumbar spine was tender to palpation along 
the deep lumbar musculature on the left side.  His deep 
tendon reflexes in the left lower extremity once again were 
normal and he had no muscle spasm.  He was diagnosed with 
recurrent lumbar strain.  He did not display any non-organic 
physical signs and his back disability appeared to be more of 
a muscle strain problem which was likely related to the pain 
that he had experienced in his lower extremity.  There were 
no neurologic deficits related to the low back and he had 
normal reflexes, and motor and sensory function.  On VA 
examination in October 2007, there was no history of urinary 
incontinence or urgency, erectile dysfunction, numbness, or 
paresthesias.  He had no leg or foot weakness or falls.  
While he had some unsteadiness, he was without fatigue or 
spasms.

In this case, findings in the medical records do not support 
a conclusion that the veteran has radiculopathy, or that he 
has any other objective neurological symptoms related to his 
low back disability.  Physical examination has consistently 
demonstrated no neurological impairment or sensory deficits.  
Additionally, no muscle atrophy is present.  The veteran is 
thus not entitled to an increased rating for his low back 
disability based upon consideration of any neurologic 
residuals because there are not independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, range of 
motion testing on VA examination in October 2007 revealed no 
additional loss of motion on repetitive use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The question before the 
Board, then, is whether the veteran is entitled to a separate 
rating for his neurological manifestations.  As discussed 
above, however, while the veteran has complained of 
neurological manifestations, no objective neurological 
manifestations have been demonstrated. Accordingly, the Board 
finds that the veteran is not entitled to a separate rating 
for neurological manifestations.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been hospitalized for treatment of his 
low back disability.  Neither does the record reflect marked 
interference with his employment.  Here, the veteran 
indicated that his has difficulty with prolonged sitting as 
required by his employment, but has not claimed that his 
disability has caused a marked interference with his 
employment nor has he submitted any objective evidence of the 
same.  For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for this disability is not warranted.

The Board recognizes the veteran's own contention as to the 
severity of his low back disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what she experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the veteran's own assertions do not constitute 
competent medical evidence in support of an increased rating 
for a low back disability.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 20 percent rating at any 
time during the pendency of this appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  The Board finds that the veteran is not entitled to 
a separate rating for any neurological component of his low 
back disability, as there is no objective evidence of any 
independently ratable neurological manifestations that would 
warrant a compensable rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Left Hip Disability

The veteran's left hip disability diagnosed as left hip 
tendonitis with early degenerative arthritis, has been rated 
10 percent disabling under DC 5024-5010.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  Diagnostic Code 5024 provides that tenosynovitis 
will be rated on limitation of motion of the affected parts 
as degenerative arthritis under Diagnostic Code 5003.  38 
C.F.R. § 4.17a (2007).  For the purpose of rating disability 
from arthritis, a hip is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2007).

Other potentially applicable diagnostic codes include DCs 
5250 (hip ankylosis), 5252 (limitation of thigh flexion), 
5253 (thigh impairment), 5254 (hip flail joint), and 5255 
(impairment of femur).  DC 5251 (limitation of thigh 
extension), can not serve as the basis for an increased 
rating in this case, as it does not provide a rating in 
excess of 10 percent for limitation of extension of the 
thigh.

VA medical records dated from January 2005 to November 2007 
reflect the veteran's complaints of left hip and groin pain.  
In January 2005, he had discomfort with rotation of the left 
hip, but only mild limitation of motion.  He could abduct to 
30 degrees.  There was some tenderness over the adductor 
tendon, near its insertion on the pelvis.  However, there was 
no evidence of hernia.  On examination of the left hip in May 
2005, he had 15 degrees of internal rotation, which caused 
some discomfort.  Abduction was to 30 degrees with flexion 
over 90 degrees.  X-rays of the hip showed normal joint space 
with very minimal degenerative changes.  In January 2006, the 
hips were normal on examination.  There was discomfort at 
extreme abduction on the left.  He was diagnosed with DJD 
(degenerative joint disease) of the left hip.

Private medical records dated in February 2006 reflect the 
veteran's complaints of left hip and groin pain.  However, he 
denied any numbness or tingling.  On examination, he had a 
very irritated left hip with pain to palpation.  Flexion was 
to 80 degrees, with pain on flexion past 80 degrees.  He had 
a 5 degree flexion contracture.  Forcing the hip to full 
extension and any internal or external rotation caused pain.  
He had no nerve tension signs. He had some mild tenderness 
over the trochanteric bursa.  X-rays including an AP of the 
pelvis and lateral of the left hip revealed some mild 
degenerative changes.  He had some minor joint space 
narrowing, but no obvious sclerosis or osteophyte formation.  
The impression was intra-articular derangement of the hip, 
rule out laberal tear.

The veteran underwent a VA joints examination in March 2006.  
He ambulated with the assistance of a cane in his right hand 
which he had been using for approximately one year.  He 
reported some groin pain in the left hip with shooting sharp 
pain down into the left lower extremity, but denied any 
symptoms of numbness or tingling.  He was currently 
unemployed but was seeking employment and stated that his 
disabilities prevented him from working for any significant 
amount of time.  On examination, the left hip range of motion 
testing (repetitive, active, and passive) revealed abduction 
to 20 degrees and adduction to 0 degrees.  He had flexion to 
110 degrees and extension to 15 degrees.  Internal and 
external rotation in the left hip was to 20 degrees and 30 
degrees, respectively.  The extremes of these motions were 
quite painful and reproduced groin pain.  He had no locking 
or catching with range of motion of the hip.  However, he did 
have some tenderness to palpation about the groin.

VA medical records dated in May 2006 reflect the veteran's 
complaints that he was unable to work due in part to chronic 
left hip pain.  Records dated in August 2006 show that his 
left hip was tender in the groin.  Internal rotation of 5 
degrees caused pain, while external rotation and abduction to 
10 degrees caused pain.  He was diagnosed with synovitis of 
the left hip of questionable etiology.  Records dated in 
October 2006 reflect diagnoses of DJD of the left hip and 
osteoarthritis.  He then complained of left hip pain which 
radiated from his low back and down to his leg and foot.  In 
January 2007, he had a normal MRI of the pelvis with emphasis 
on the left hip.  Records dated in May 2007 reflect 
complaints of hip pain with left side numbness.  On MRI there 
was no abnormality of the left hip.  He was diagnosed with 
synovitis of the left hip and was advised that studies of the 
hip showed only mild degenerative changes and did not really 
explain his symptoms.  On examination of the left hip in 
August 2007, abduction and flexion were limited to 10 degrees 
due to pain.  He was diagnosed with left hip pain.

The veteran underwent a VA joints examination in October 2007 
and presented with complaints of severe left hip pain.  He 
had no history of trauma, hospitalization, or surgery.  He 
used a cane and was unable to stand for more than a few 
minutes or walk more than a few yards.  The left hip was 
painful, weak, and stiff, but there was no inflammation.  The 
examiner noted that he was very emotional and out of 
proportion on the exam.  While he complained that everything 
hurt, he was able to sit comfortably in the chair prior to 
the start of the exam.  Weight-bearing was affected.  On 
examination, flexion was to 90 degrees on active range of 
motion with pain beginning at 30 degrees and ending at 90 
degrees.  Passive range of motion was to 120 degrees, with 
pain beginning at 30 degrees.  Active range of motion on 
abduction was to 30 degrees, with pain beginning at 20 
degrees.  On passive range of motion, there was pain at 20 
degrees, with no additional loss of motion on repetitive use.  
On external rotation, he could not cross his legs or toe-out 
greater than 15 degrees.  He had active and passive motion to 
30 degrees and 60 degrees, respectively, with pain at 0 
degrees.  With internal rotation, he could not cross his legs 
or toe out greater than 15 degrees.  Active motion was to 20 
degrees with pain at 0 degrees.  Passive range of motion 
began at 0.  In sum, there was no additional limitation of 
range of motion on repetitive use.  There was no loss of bone 
or joint ankylosis, but there was tenderness, tendonitis, 
painful movement, and abnormal joint motion.  There was 
tenderness to palpation throughout the left hip region with 
both light touch and deep palpation.  However, x-rays 
revealed a normal left hip.  The examiner opined that there 
was no discernable pathology on imaging that would cause his 
degree of symptoms.  Therefore, the examiner could only 
conclude that his symptoms were out of proportion due to 
malingering or his psychological disposition.  He did have 
tenderness over his left hip greater trochanter which was the 
only anatomic finding on exam indicating a left hip 
tendonitis that was greater than minimally disabling.  The 
examiner diagnosed left hip tendonitis.  The left hip 
disability caused decreased mobility and strength which 
resulted in the assignment of modified duties at his job.

The Board has determined that that veteran is not entitled to 
a rating in excess of 10
percent for his left hip disability under any diagnostic 
code.  The competent medical evidence does not show that the 
veteran has ankylosis of the hip or any problems with the hip 
flail joint (DCs 5250, 5254).  Thigh flexion is not limited 
to 30 degrees, while thigh abduction is not lost beyond 10 
degrees.  (DCs 5252, 5253).  There is no evidence that the 
veteran has a moderate left hip disability.  (DC 5255).  
Accordingly, those diagnostic codes do not provide a basis 
for a higher rating.

The veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  In order to be eligible for a separate 
rating under this diagnostic code, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  38 C.F.R. §§ 5003, 5010.  
As discussed above, the veteran here does not qualify for 
compensation on the basis of limitation of motion.  The issue 
before the Board, then, is whether the veteran is entitled to 
a higher rating under DC 5010 for his degenerative arthritis.  
Under 5010, a 20 percent rating is not warranted unless X-ray 
evidence shows involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations.  The hip is considered a major joint.  In this 
case there are not two or more major joints involved for 
which the veteran has established service connection for 
arthritis.  Therefore, the Board finds  that the veteran is 
not entitled to a rating greater than the current 10 percent 
under DC 5010.

During the March 2006 VA examination, there was pain on range 
of motion tests.  On VA examination in October 2007, there 
was no additional limitation of motion on repetitive use.  
While the veteran complained of left hip pain, the examiner 
opined that the reported symptoms were out of proportion to 
the disability due to malingering or the veteran's 
psychological disposition.  In addition, there was no 
additional limitation of motion on repetitive use.  While the 
competent medical evidence shows that there was pain on range 
of motion tests, there is no evidence that the veteran was 
limited by fatigue, weakness, or a lack of endurance on 
repetition.  Thus, even considering the effects of pain on 
use, the competent medical evidence fails to show any 
indication that the factors found in 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45  resulted in symptoms comparable to the 
manifestations required for any rating in excess of 10 
percent for the left hip.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not shown to be inadequate.  
There is no evidence that the veteran has been hospitalized 
for treatment of his left hip disability.  Neither does the 
record reflect marked interference with his employment.  
Here, the veteran has not claimed that his disability has 
caused a marked interference with his employment nor has he 
submitted any objective evidence of the same.  He has only 
claimed modification of work duties and difficulty sitting 
for long periods.  However, no objective evidence has 
corroborated those claims.  The Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for this disability is not warranted.

The Board recognizes the veteran's own contention as to the 
severity of his left hip disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what she experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the veteran's own assertions do not constitute 
competent medical evidence in support of an increased rating 
for a left hip disability.

In sum, the Board finds that a disability rating in excess of 
10 percent is not warranted at any time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 20 percent for a lumbar disability is 
denied.

A rating in excess of 10 percent for a left hip disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


